EXHIBIT 10.1

 

LOGO [g630738g72p78.jpg]

 

  9721 Sherrill Blvd | Knoxville, TN  37932   865-560-4328 | fax 865-560-4710
Kenneth W. Lowe   ken.lowe@scrippsnetworks.com Chairman of the Board, President,
Chief Executive Officer   Executive Assistant: Nancy Walters   865-560-4641 |
nwalters@scrippsnetworks.com

November 13, 2013

Joseph G. NeCastro

1544 Wembley Hills Road

Knoxville, TN 37922

 

Re: Amendment No. 2 to Employment Agreement

Dear Joe:

This Amendment No. 2 (this “Amendment”) to your Employment Agreement with
Scripps Networks Interactive, Inc. (the “Company”), dated as of March 29, 2010
and amended as of November 14, 2012 (the “Employment Agreement”), amends the
Employment Agreement as expressly stated herein.

 

1. Defined Terms. The capitalized terms used in this Amendment and not otherwise
defined herein shall have the meanings set forth in the Employment Agreement.

 

2. Additional Equity Award. The following new paragraph 3(e) is hereby added to
the Employment Agreement:

 

  “(d) Additional Equity Award. On November 13, 2013 (the “Date of Grant”), the
Company shall grant to you a restricted share unit award that covers a number of
units (rounded to the nearest whole unit) obtained by dividing (x) $3.5 million,
by (y) the closing per-share price of the Company’s Class A Common Shares as
listed on the New York Stock Exchange on the Date of Grant, which shall be
granted upon the terms, and subject to the conditions, of the 2008 Long-Term
Incentive Plan and an award agreement substantially in the form of Exhibit C
attached to and made part of this Agreement.”

 

3. Termination Upon Expiration of Term. Paragraph 11 of the Employment Agreement
is deleted in its entirety and replaced with the following:

 

  “11. Termination Upon Expiration of Term. Notwithstanding anything contained
herein or in the Company’s Executive Severance Plan to the contrary, in the
event that your employment with the Company terminates for any reason or no
reason on or after the expiration of the Term or any renewal thereof (including,
without limitation, as a result of the Company electing not to extend the Term
or your refusal to accept the Company’s proposal to renew the Term), you shall
not be entitled to any severance benefits under this Agreement or the Company’s
Executive Severance Plan.”



--------------------------------------------------------------------------------

Joseph G. NeCastro

November 13, 2013

Page 2

 

4. No Other Amendments. Except as expressly amended, modified and supplemented
hereby, the provisions of the Employment Agreement are and will remain in full
force and effect and shall be binding on the parties thereto. References in the
Employment Agreement or in any other document to the Employment Agreement shall
refer to the Employment Agreement, as amended hereby. Except as otherwise
specifically set forth herein, nothing in this Amendment shall prevent or limit
your continuing or future participation in any plan, program, policy or practice
provided by the Company or its affiliates and for which you may qualify.

 

5. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same agreement.

 

6. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Tennessee.

If the foregoing correctly sets forth our understanding, please sign, date and
return all three copies of this Amendment to the undersigned for execution on
behalf of the Company; after this Agreement has been executed by the Company and
a fully-executed copy returned to you, it shall constitute a binding agreement
between us.

 

Sincerely yours, SCRIPPS NETWORKS INTERACTIVE, INC.

/s/ Kenneth W. Lowe

By:   Kenneth W. Lowe ACCEPTED AND AGREED:

/s/ Joseph G. NeCastro

Joseph G. NeCastro Dated: November 15, 2013